DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
As to claims 1, 16, and 20
Step 2A, Prong One
		The claim recites in part:
initializing, by the processing system, values of the decision parameters of the predicates for the respective decision nodes of the decision network to default values;
obtaining, by the processing system, a data package specifying one or more first values of the input parameter; 
evaluating, by the processing system, a first group of the decision parameters that are affected by the one or more first values of the input parameter, wherein the evaluating of the first group of the decision parameters includes:
identifying each decision parameter mapped to by at least one of the first values of the input parameter by the index, resulting in identified decision parameters, and 
setting values of the identified decision parameters in accordance with the first values of the input parameter; and 
subsequent to the evaluating the first group of the decision parameters, analyzing, by the processing system, the decision network;
evaluating predicates of a first group of one or more of the decision nodes in the decision network based on the values of the respective decision parameters of the predicates, resulting in evaluated predicates
determining, based on values of the evaluated predicates and a topology of the decision network, that a particular terminal node encodes the respective output of the decision network for the data package, wherein the first group of one or more of the decision nodes includes decision nodes forming a path from a root node of the decision network to the particular terminal node of the decision network.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.



Step 2A, Prong Two
The judicial exception is not integrated into a practical application.  In particular, the claim recites obtaining, by a processing system including a processor, an index encoding a selective mapping from potential values of an input parameter to decision parameters of predicates for respective decision nodes of a decision network, wherein the decision network comprises decision nodes encoding the predicates having respective decision parameters and terminal nodes encoding respective outputs, wherein the selective mapping associates each of a plurality of potential values of the input parameter with decision parameters affected by the potential values of the input parameter which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.


Step 2B
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of obtaining, by a processing system including a processor, an index encoding a selective mapping from potential values of an input parameter to decision parameters of predicates for respective decision nodes of a decision network, wherein the decision network comprises decision nodes encoding the predicates having respective decision parameters and terminal nodes encoding respective outputs, wherein the selective mapping associates each of a plurality of potential values of the input parameter with decision parameters affected by the potential values of the input parameter which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory").
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claim 2, The limitations “inverted index is indexed by the categorical values of the input parameter, and wherein the inverted index stores, for each categorical value of the input parameter referenced by one or more decision parameters of one or more predicates of the decision network, data identifying the decision parameters affected by a respective categorical value of the input parameter” falls within the “Mental Process” grouping of abstract ideas.

As to claim 3, The limitations “the index is an inverted index, and wherein the potential values of the input parameter are categorical values” falls within the “Mental Process” grouping of abstract ideas.

As to claim 4, The limitations “the categorical values comprise integer values” falls within the “Mental Process” grouping of abstract ideas.

As to claim 5, The limitations “the index is an interval index, and wherein the potential values of the input parameter are numeric values within a predetermined range” falls within the “Mental Process” grouping of abstract ideas.

As to claim 6, The limitations “the interval index divides the predetermined range into a plurality of intervals, wherein each of the intervals corresponds to an individual numeric value within the predetermined range or a subrange of numeric values within the predetermined range, and wherein the interval index associates each of the intervals with all decision parameters affected by one or more numeric values of the input parameter within the interval” falls within the “Mental Process” grouping of abstract ideas.

As to claim 7, The limitations “the plurality of intervals are mutually non- overlapping” falls within the “Mental Process” grouping of abstract ideas.

As to claim 8, The limitations “the plurality of intervals are mutually non- overlapping” falls within the “Mental Process” grouping of abstract ideas.

As to claim 9, The limitations “obtaining the index comprises generating the index before obtaining the data package” falls within the “Mental Process” grouping of abstract ideas.

As to claim 10, The limitations “the predicates include a first predicate representing a conditional expression comprising a conjunction of two or more conditions” falls within the “Mental Process” grouping of abstract ideas.

As to claim 11, The limitations “the conditional expression includes a plurality of positive conditions, wherein a first decision parameter of the first predicate is a counter, and wherein a value of the counter indicates how many of the positive conditions are true” falls within the “Mental Process” grouping of abstract ideas.

As to claim 12, The limitations “the default value of the first decision parameter is a total number of positive conditions minus one” falls within the “Mental Process” grouping of abstract ideas.

As to claim 13, The limitations “the first decision parameter is included in the first group of the decision parameters, and wherein setting the value of the first decision parameter in accordance with the specified first values of the input parameter comprises decrementing the counter.” falls within the “Mental Process” grouping of abstract ideas.

As to claim 14, The limitations “he first predicate corresponds to a node included in the first group of the decision nodes, and wherein evaluating the first predicate comprises determining whether the value of the first decision parameter is negative” falls within the “Mental Process” grouping of abstract ideas.

As to claim 15, The limitations “the default value of the first decision parameter is zero, and wherein the first decision parameter is included in the first group of the decision parameters, and wherein setting the value of the first decision parameter in accordance with the first values of the input parameter comprises incrementing the counter” falls within the “Mental Process” grouping of abstract ideas.

As to claim 17, The limitations “the predicates include a first predicate representing a conditional expression comprising a conjunction of two or more conditions, wherein the conditional expression includes a plurality of positive conditions, wherein a first decision parameter of the first predicate is a counter, wherein a value of the counter indicates how many of the positive conditions are true, wherein the default value of the first decision parameter is a total number of positive conditions minus one, wherein the first decision parameter is included in the first group of the decision parameters, wherein setting the value of the first decision parameter in accordance with the specified first values of the input parameter comprises decrementing the counter, and wherein the first predicate corresponds to a node included in the first group of the decision nodes, and wherein evaluating the first predicate comprises determining whether the value of the first decision parameter is negative” falls within the “Mental Process” grouping of abstract ideas.

As to claim 18, The limitations “the conditions include at least one negative condition, wherein a second decision parameter of the first predicate is a Boolean flag, wherein a value of the Boolean flag indicates whether at least one of the negative conditions is unsatisfied, wherein the default value of the Boolean flag indicates that all of the negative conditions are satisfied, wherein the second decision parameter is included in the first group of the decision parameters, wherein setting the value of the second decision parameter in accordance with the specified first values of the input parameter comprises setting the value of the Boolean flag to true, wherein the first predicate corresponds to a node included in the first group of decision nodes, and wherein the first predicate is satisfied if the value of the counter indicates that each of the positive conditions is true and the value of the Boolean flag is false.” falls within the “Mental Process” grouping of abstract ideas.

As to claim 20, The judicial exception is not integrated into a practical application.  In particular, the claim recites the processing system comprises a plurality of processors operating in a distributed computing environment which are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9 – 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIRAC et al (US 2015/0379428).
As to claims 1, 16, and 19, DIRAC et al teaches a method, comprising: 
obtaining, by a processing system including a processor (paragraph [0092]... processing plans), an index encoding (paragraph [0197]...encoding such efficient ways in the form of one or more decision trees) a selective mapping from potential values of an input parameter (paragraph [0292]... setting a value for the concurrent binning parameter) to decision parameters of predicates for respective decision nodes of a decision network (paragraph [0060]...parameters corresponding to one or more features may be pruned from a feature set), wherein the decision network (paragraph [0195]...decision tree) comprises decision nodes encoding the predicates having respective decision parameters and terminal nodes encoding respective outputs (paragraph [0214]...after all the trees have been constructed and pruned, the model may be executed using the pruned tree(s) to obtain one or more sets of predictions (element 3916). Prediction runs corresponding to multiple pruned trees may be performed in parallel in some implementations), wherein the selective mapping associates each of a plurality of potential values of the input parameter with decision parameters affected by the potential values of the input parameter (paragraph [0290]...the "quantile_bin" token shown in recipe 5902A may be used for both single-variable and multi-variable binning transformations, and the parameters associated with the token may be used to determine whether single-variable or multi-variable binning is to be performed); 
initializing (paragraph [0265]... parameter vector may be initialized), by the processing system, values of the decision parameters of the predicates for the respective decision nodes of the decision network to default values (paragraph [0292]... The request may include a "concurrent binning" parameter 6024, which may be set to "true" if the use of concurrent quantile binning is acceptable to the client. Clients that do not want concurrent quantile binning to be used may set such a parameter to "false" in such embodiments. In at least one embodiment, the default setting for concurrent binning may be "true", so that the MLS may implement concurrent quantile binning for selected input variables that are identified as suitable candidates even if the client does not indicate a preference);
 obtaining, by the processing system, a data package specifying one or more first values of the input parameter (paragraph [0076]...the model developers may continue to experiment with various algorithms, parameters and/or input data sets);  
evaluating, by the processing system, a first group of the decision parameters that are affected by the one or more first values of the input parameter (paragraph [0102]... analysis of the first few records), wherein the evaluating of the first group of the decision parameters includes:
identifying each decision parameter mapped to by at least one of the first values of the input parameter by the index, resulting in identified decision parameters (paragraph [0196]...based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed, e.g., by a model generator component or model manager component), and
setting values of the identified decision parameters in accordance with the first values of the input parameter (paragraph [0265]...an empty parameter vector may be initialized (element 5404) and one or more settings to be used during the training phase of the model may be determined--e.g., the threshold condition that is to be used to trigger pruning may be identified, the fraction of parameters that is to be pruned each time such a threshold condition is detected may be identified, and so on); and 
subsequent to the evaluating the first group of the decision parameters, analyzing, by the processing system, the decision network, wherein the analyzing includes evaluating predicates of a first group of one or more of the decision nodes in the decision network based on the values of the respective decision parameters of the predicates, resulting in evaluated predicates (paragraph [0196]... Each non-leaf node of a decision tree 3320, such as root node 3322, may indicate one or more conditions or predicates to be evaluated on one or more independent variables, and the results of evaluating the predicate may determine the path to be taken next towards a leaf node of the tree at which a prediction for the DV is made for the OR. For example, in the decision tree illustrated, the root node indicates that the value of independent variable IV2 is to be compared with k. If IV2 is less than k for a given observation record for which a prediction is to be made, the path to intermediate node 3323 should be taken, as indicated by the edge labeled "y" (for "yes" in answer to the evaluation of "IV2<k"). If IV2 is greater than or equal to k in the observation record being analyzed, the path labeled "n" (for "no") would be taken. Similar decisions would be taken at various non-leaf nodes until a leaf node is reached, at which point a value for DV would be predicted based on the combination of predicates checked along the path), and 
determining, based on values of the evaluated predicates and a topology of the decision network, that a particular terminal node encodes the respective output of the decision network for the data package (paragraph [0197]...given node of a decision tree may have more than two child nodes (i.e., more than two outgoing paths towards the leafs) in some embodiments--that is, more complex multi-result conditions may be evaluated at each node than the simple binary tests shown in FIG. 33. As described below in further detail, each node may be represented by a corresponding descriptor indicating the predicates /conditions to be checked, the number and identity of its child nodes, etc., so that the tree as whole may be represented as a collection of node descriptors), wherein the first group of one or more of the decision nodes includes decision nodes forming a path from a root node of the decision network to the particular terminal node of the decision network (paragraph [0128]... the recipe management components of the MLS may examine the set of input data variables, and/or the outputs of the transformations indicated in a recipe, automatically identify groups of variables or outputs that may have a higher predictive capability than others, and provide an indication of such groups to the client).

As to claim 2, DIRAC et al teaches a method, wherein the index is an inverted index, and wherein the potential values of the input parameter are categorical values (paragraph [0132]...A term-frequency-inverse document frequency (tfidf) statistic is obtained for the variables included in the LONGTEXT group, after punctuation is removed (via the "nopunct" function) and the text of the variables is converted to lowercase (by the "lowercase" function). The tfidf measure may be intended to reflect the relative importance of words within a document in a collection or corpus; the tfidf value for a given word typically is proportional to the number of occurrences of the word in a document, offset by the frequency of the word in the collection as a whole. The tfidf, nopunct and lowercase functions are all assumed to be defined in the recipe language's library. Similarly, other transformations indicated in the output section use the osb (orthogonal sparse bigrams) library function, the quantile_bin library function for binning or grouping numeric values, and the Cartesian product function. Some of the outputs indicated in section 1210 may not necessarily involve transformations per se: e.g., the BOOLCAT group's variables in the input data set may simply be included in the output, and the "clusterNum" output variable of "clustermodel" may be included without any change in the output of the recipe as well).

As to 4, DIRAC et al teaches a method, wherein the categorical values comprise integer values (paragraph [0135]...In the example grammar "MLS-Recipe" shown in FIG. 13, an expression "expr" can be one of a "BAREID", a "QUOTEDID", a "NUMBER" or a "functioncall", with each of the latter four entities defined further down in the grammar. A BAREID starts with an upper case or lower case letter and can include numerals. A QUOTEDID can comprise any text within single quotes. NUMBERs comprise real numeric values with or without exponents, as well as integers. A functioncall must include a function name (a BAREID) followed by zero or more parameters within round brackets. Whitespace and comments are ignored when generating an abstract syntax tree in accordance with the grammar 1320, as indicated by the lines ending in "->skip").

As to 5, DIRAC et al teaches a method, wherein the index is an interval index, and wherein the potential values of the input parameter are numeric values within a predetermined range (paragraph [0139]...may have a significant impact on the predictions that are made using the recipe outputs. Instead of requiring MLS users to manually submit requests for each parameter setting or each combination of parameter settings, in some embodiments the MLS may support automated parameter exploration. FIG. 16 illustrates an example of a machine learning service that automatically explores a range of parameter settings for recipe transformations on behalf of a client, and selects acceptable or recommended parameter settings based on results of such explorations, according to at least some embodiments).

As to 9, DIRAC et al teaches a method, wherein obtaining the index (paragraph [0245]...observation record indexed by a feature identifier) comprises generating the index before obtaining the data package (paragraph [0197]...given node of a decision tree may have more than two child nodes (i.e., more than two outgoing paths towards the leafs) in some embodiments--that is, more complex multi-result conditions may be evaluated at each node than the simple binary tests shown in FIG. 33. As described below in further detail, each node may be represented by a corresponding descriptor indicating the predicates /conditions to be checked, the number and identity of its child nodes, etc., so that the tree as whole may be represented as a collection of node descriptors).

As to 10, DIRAC et al teaches a method, wherein the predicates include a first predicate representing a conditional expression comprising a conjunction of two or more conditions (paragraph [0250]...a technique for pruning selected parameters (i.e., removing entries for selected features from the parameter vector) may be employed in some embodiments. According to such a technique, when certain triggering conditions are met (e.g., when the number of features for which parameters are stored in the parameter vector exceeds a threshold), a fraction of the features that contribute least to the models' predictions may be identified as pruning victims (i.e., features whose entries are removed or "pruned" from the parameter vector)).

As to 11, DIRAC et al teaches a method, wherein the conditional expression includes a plurality of positive conditions, wherein a first decision parameter of the first predicate is a counter, and wherein a value of the counter indicates how many of the positive conditions are true (paragraph [0292]... The request may include a "concurrent binning" parameter 6024, which may be set "true" if the use of concurrent quantile binning is acceptable to the client. Clients that do not want concurrent quantile binning to be used may set such a parameter to "false" in such embodiments. In at least one embodiment, the default setting for concurrent binning may be "true", so that the MLS may implement concurrent quantile binning for selected input variables that are identified as suitable candidates even if the client does not indicate a preference. In one embodiment, instead of or in addition to setting a value for the concurrent binning parameter, clients may indicate or include a recipe that includes concurrent binning transformations in their model creation request 6010).

As to 20, DIRAC et al teaches the device, wherein the processing system comprises a plurality of processors (paragraph [0081]...feature processors 162) operating in a distributed computing environment (paragraph [0078]...FIG. 1 illustrates an example system environment in which various components of a machine learning service (MLS) may be implemented, according to at least some embodiments. In system 100, the MLS may implement a set of programmatic interfaces 161 (e.g., APIs, command-line tools, web pages, or standalone GUIs) that can be used by clients 164 (e.g., hardware or software entities owned by or assigned to customers of the MLS) to submit requests 111 for a variety of machine learning tasks or operations).




\
Allowable Subject Matter
Claims 3, 6 – 8, 12 – 15, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if the 101 rejection is overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128